Citation Nr: 1761136	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for thoracolumbar strain for the period prior to June 23, 2015.

2. Entitlement to a compensable rating for thoracolumbar strain for the period since August 31, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to September 1955.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to aggravation of the Veteran's thoracolumbar spine disability by his service-connected right foot disability, the baseline level of his thoracolumbar spine disability was noncompensable (0 percent).

2.  For the rating period prior to September 18, 2014, the thoracolumbar spine disability was manifested by flexion limited to 60 degrees.

3.  For the raring period from September 18, 2014 to June 22, 2015 and for the rating period beginning September 1, 2015, the thoracolumbar spine disability was manifested by flexion limited to 15 degrees.

4.  The Veteran had mild intermittent right lower extremity radiculopathy from September 18, 2014, to June 22, 2015; the Veteran's lumbar surgery resolved all radicular symptoms.  


CONCLUSIONS OF LAW

1.  For the rating period prior to September 18, 2014, the criteria for a 20 percent rating, but no higher, for the thoracolumbar spine disability have been met.  
38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2017).

2.  For the rating period from September 18, 20014 to June 22, 2015, the criteria for a 40 percent rating, but no higher, for the thoracolumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5239 (2017).

3.  For the rating period beginning September 1, 2015, the criteria for a 40 percent rating, but no higher, for the thoracolumbar spine disability have been met.  
38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5239 (2017).

4.  For the rating period from September 18, 2014 to June 22, 2015, the criteria for a separate 10 percent rating, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula)).  

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula include vertebral fracture or dislocation (DC 5235), sacroiliac injury and weakness (DC 5236), lumbosacral or cervical strain (DC 5237), spinal stenosis (DC 5238), unfavorable or segmental instability (DC 5239), ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), and degenerative arthritis of the spine (DC 5242) (for degenerative arthritis of the spine, see also DC 5003).

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, unfavorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents unfavorable ankylosis. 

The IVDS Formula provides a 10 percent rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran is service-connected for residuals of a right foot fracture with degenerative changes; he has been assigned a 20 percent rating for the right foot since August 2006.  In a September 2009 rating decision, the RO granted service connection for "thoracolumbar muscular strain superimposed on degenerative instability" and awarded a noncompensable evaluation beginning July 23, 2009.  

Notably, the grant of service connection for the back disability was awarded based on aggravation by a right foot disability.  The rating decision assigned a noncompensable rating based on baseline evaluation of 40 percent which was not aggravated beyond 40 percent by a right foot disability.  Therefore, the 40 percent rating for the thoracolumbar spine was subtracted from the 40 percent pre- aggravation rating.  

The Board has reviewed the determination regarding the baseline level of disability of the spine.  Some demonstration of the baseline disability is necessary in order to show an increase in severity.  See 71 Fed. Reg. 52744-01.  If a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that the medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition.  As it stands now, the determination on this question would suggest that there was no degree of aggravation.  

In any event, the VA examinations of record on file adequately address the severity of the Veteran's thoracolumbar spine disability in sufficient detail to show when and to what extent aggravation occurred.  Specifically, the Veteran was afforded a VA joints examination in October 2006.  At that time, an objective physical examination of the thoracolumbar spine showed forward flexion to 90 degrees.  There were no other indications of symptoms associated with the thoracolumbar spine.

For these reasons, the objective medical evidence shows that the baseline of the Veteran's thoracolumbar spine disability (prior to aggravation) was that of a noncompensable evaluation.  As such, a noncompensable evaluation is assigned for the baseline rating.  In other words, the pre-existing level of disability for the thoracolumbar spine disorder at issue is 0 percent.

The Veteran's spine strain has been rated under DC 5239 for unfavorable or segmental instability under the General Rating Formula.  

The evidence includes a September 2009 VA examination.  At that time, the examiner indicated that the Veteran was seen for chronic back, hip, and foot problems.  Upon range of motion testing, flexion of the spine was limited to 60 degrees, extension was to 5 degrees, rotation was to 15 degrees, and lateral bending was to 15 degrees.  There was moderate pain over the full motion.  There were also some muscle spasms in the back and tenderness at L5.  The examiner indicated that the pain and loss of motion at the back was diagnosed as chronic muscular strain superimposed on degenerative instability.  Lower extremity numbness symptoms were diagnosed as "probable" peripheral neuropathy from diabetes.  A neurologic consultation was noted to be necessary if Regional Office needed more information on the nerve status.

In a January 2012 VA medical opinion, an examiner reviewed the claims file and stated that the Veteran's low back condition was aggravated "proximately by 20 percent beyond its natural progression due to the service connected right foot condition because of progressive post traumatic arthritis in the right foot which caused an abnormal gait."  

The Veteran was afforded another VA spine examination in May 2014.  At that time, he reported increased pain and difficulty standing, walking, bending, and stooping.  No flare-ups were reported.  Upon range of motion testing, flexion was limited to 75 degrees with pain starting at 45 degrees.  Repetitive use testing did not additionally limit motion.  The examiner also indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or IVDS.  

VA treatment records include a September 18, 2014, orthopedic consult note.  During the evaluation, the Veteran reported long-standing low back and "recent" right anterior thigh radicular pain.  His pain was described as being primarily in the low back and was aching and occasional sharp, stabbing discomfort which sometimes would cause weakness of his right leg.  Upon examination, forward flexion of the spine was limited to 30 degrees and the Veteran's balance was somewhat impaired.  The examiner diagnosed "severe" lumbar spondylosis with "severe" L3-4 spinal stenosis and "intermittent" L3-4 right radiculopathy.

The Veteran was awarded a 100 percent temporary total rating for back surgery from June 23, 2015 August 31, 2015.  Beginning September 1, 2015, the noncompensable rating was continued.

The Veteran was afforded a post-surgery VA examination in November 2016.  During the evaluation, he reported having very limited motion in his back. He could not bend over to put on his socks and had to lie in his bed to put on socks.
He reported pain 24 hours a day in his low back and could only walk 5-10
minutes.  The examiner indicated that the Veteran had surgery on his back in June
2015 where he underwent bilateral laminectomies at L2-3 and L3-4.  The Veteran reported that he had no feeling in the right leg, but the surgery corrected that issue.  No current flare-ups were reported.  Upon range of motion testing, forward flexion of the lumbar spine was limited to 15 degrees.  There was no radiculopathy or ankylosis of the spine.  The Veteran also did not have IVDS.  

Upon review of all the evidence of record, a 20 percent rating is warranted for the Veteran's spine disability for the rating period prior to September 18, 2014.  As discussed above, a noncompensable evaluation is assigned for the baseline rating (pre-aggravation).  Following aggravation, the Veteran's thoracolumbar spine disability more nearly approximated a 20 percent rating for forward flexion of the spine limited to 60 degrees.  

Further, the January 2012 VA medical opinion, specifically stated that the Veteran's low back disability was aggravated "proximately by 20 percent beyond its natural progression due to the service connected right foot condition because of progressive post traumatic arthritis in the right foot which caused an abnormal gait."  In the May 2014, VA examination, flexion was limited to 75 degrees with pain starting at 45 degrees.  For these reasons, a 20 percent rating is warranted for the rating period prior to September 18, 2014.

Beginning September 18, 2014, the Veteran's lumbar spine disability more nearly approximated a 40 percent rating for forward flexion limited to 30 degrees.  At that time, he also complained of recent right thigh radicular pain, which demonstrates an increase in disability.  Accordingly, a 40 percent rating is warranted for the rating period from September 18, 2014 to June 22, 2015.

Following the 100 percent temporary total rating for the Veteran's back surgery on June 23, 2015, a 40 percent rating is warranted beginning September 1, 2015 (the date following the termination of the temporary total rating).  The evidence following the Veteran's lumbar surgery shows limited flexion of the spine to 15 degrees.  The evidence beginning September 2015 also does not show that he has ankylosis of the spine; as such, a rating in excess of 40 percent is not warranted.  

The Board also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4. 40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran has not reported flare-ups and his difficulty bending, standing, stooping, and walking has been considered in the evaluations granted herein.   

For these reasons, a 20 percent rating is warranted prior to September 18, 2014, and a 40 percent rating is warranted from September 18, 2014, to June 22, 2015, and beginning September 1, 2015.

As discussed above, the Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

The Veteran was first noted to have right anterior thigh radicular pain in a September 18, 2014 VA treatment record.  He was diagnosed with lumbar spondylosis with severe L3-4 spinal stenosis and intermittent L3-4 right radiculopathy.  Following his lumbar surgery in June 2015, he was afforded a post-surgery VA examination in November 2016.  During the evaluation, he specifically indicated that he had previously experienced a loss of feeling in the right leg, but the surgery corrected that issue.  The November 2016 VA examiner also indicated that the Veteran did not have radiculopathy.  This evidence demonstrates that the Veteran had radiculopathy of the right lower extremity from September 18, 2014 to June 23, 2015.  

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  

A review of the evidence shows that the Veteran had mild radiculopathy of the right lower extremity for the period from September 18, 2014, to June 22, 2015.  In the September 18, 2014, VA treatment record, he reported a recent onset of his radiculopathy symptoms and the examiner described them as "intermittent."  Further, it was noted that his diabetes was also a partial cause for his symptoms of numbness in his leg.  Following the June 23, 2015, surgery, he specifically denied any radicular symptoms.  As such, a separate 10 percent rating is warranted for mild right lower extremity radiculopathy for the period from September 18, 2014, to June 22, 2015.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).








	(CONTINUED ON NEXT PAGE)


ORDER

For the rating period prior to September 18, 2014, a 20 percent rating, but no higher, for the thoracolumbar spine disability is granted.

For the rating period from September 18, 2014, to June 22, 2015, a 40 percent rating, but no higher, for the thoracolumbar spine disability is granted.

For the rating period beginning September 1, 2015, a 40 percent rating, but no higher, for the thoracolumbar spine disability is granted.

For the rating period from September 18, 2014 to June 22, 2015, a separate 10 percent rating for right lower extremity radiculopathy is granted. 




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


